Citation Nr: 1422048	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic low back strain with degenerative disc disease and herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2007.  In June 2009, the appellant appeared at a videoconference hearing held before the undersigned.  The case was previously remanded in August 2009 and again in October 2011.  

The October 2011 remand also included the issue of entitlement to a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to a TDIU rating was granted by the RO in an April 2010, rating decision, and, in a March 2013 rating decision, the RO granted an effective date of November 21, 2006, for the assignment of the TDIU rating.  November 21, 2006, is the date the Veteran's claim for an increased rating, currently on appeal, was received, as well as the effective date of the increase in the Veteran's combined disability rating from 20 percent to 80 percent.  Therefore, the benefit having been granted, the TDIU issue is not before the Board.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected low back strain with degenerative disc disease and herniated nucleus pulposus at L5-S1 has been manifested by limitation of flexion to 30 degrees or more, without additional functional impairment, incapacitating episodes or ankylosis, and the schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for service-connected low back strain with degenerative disc disease and herniated nucleus pulposus at L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2007 of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2007.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations have been provided; those examinations, in conjunction with the other evidence of record, describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since the last examination in August 2012.  38 C.F.R. § 3.327(a).  

When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  Here, at the June 2009 hearing, the undersigned VLJ discussed the elements required for the Veteran's increased rating claim, and elicited additional information concerning his relevant medical history.  His appeal was remanded for further action based, in part, on his testimony.  

VA treatment records dated from June 2004 to October 2013 were obtained from the VA facilities at Biloxi and Alexandria, Louisiana, Birmingham and Tuscaloosa, Alabama, and Little Rock and North Little Rock, Arkansas, in part in compliance with the Board remand directives.  Social Security records were obtained, and the VA examinations provided in June 2012 and August 2012 contained the requisite findings.  Any uncompleted development concerning the TDIU issue is not necessary due to the grant of that benefit, effective in December 2006.  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993). Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating-Low Back Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities of the spine, including fracture of a vertebral body (diagnostic code 5235), the rating schedule includes a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

The Veteran is currently in receipt of a 40 percent rating for his low back disability.  Therefore, for a higher rating under the general formula, his symptoms must more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a , Codes 5235-5243, Note (5). 

Here, ankylosis, favorable or unfavorable, has not been shown.  In this regard, although on the September 2009 VA examination, he stood in a forward flexion 5 degrees position, was able to flex forward to 30 degrees or more, and he was specifically noted to not have ankylosis.  All examinations have shown range of motion to be present, and there is no evidence of fixation of the entire thoracolumbar spine, or any of the associated symptoms of unfavorable ankylosis.  Thus, a rating in excess of 40 percent is not warranted on that basis.

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  Nevertheless, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  

In this case, the only VA examination that showed a change in range of motion with repetitive motion was the September 2009 VA examination, and, at that time, forward flexion to 45 degrees, 30 degrees, and 55 degrees, stopped by pain, was shown.  Based on this, limitation of motion warranting a 40 percent rating was only shown with repetitive motion.  Forward flexion to 30 degrees was shown on the April 2010 examination, but with no additional limitation of motion on repetitive motion.  Other VA examinations noted that there was no change in range of motion with repetitive use, and the evidence does not otherwise show functional impairment beyond that contemplated by the 40 percent rating currently in effect.  Indeed, on the June 2012 VA examination, forward flexion was to 90 degrees, and on the August 2012 VA examination, forward flexion was to 45 degrees, even with repetitive motion.  

Thus, although the Veteran complains of limitation of his activities due to back pain, and spasms have been shown on examinations, any functional impairment present does not result in the Veterans service-connected low back condition more closely approximating unfavorable ankylosis.  

Under the general formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  In this case, the Veteran was assigned a separate 40 percent rating for radiculopathy of the right lower extremity, and a 40 percent rating for radiculopathy of the left lower extremity, effective November 21, 2006, in a December 2009 rating decision, and he did he did not appeal those ratings.  Although the RO entered a proposal to reduce the ratings for sciatic nerve radiculopathy to 20 percent for each lower extremity in March 2013, the information in the physical and electronic claims files does not reflect this has been effectuated, and, in any event, there is no appeal of the issues.    

On the VA examination in February 2007, the Veteran said he had noticed loss of bowel and bladder control, with occasional numbness, over the past six months.  As a result, he said he wore absorbent material that must be changed to four times per day.  However, on the September 2009 VA examination, he reported that bowel and bladder function were normal, most of the time, with occasional diarrhea.  Bowel or bladder problems may be due to a number of conditions.  For example, in this case, the Veteran has been diagnosed as having irritable bowel syndrome, which is not been associated with his low back condition.  Moreover, no treatment record contains any mention of loss of bowel or bladder function associated with his back condition.  The VA examinations of June 2012 and August 2012 both showed that there were no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  Therefore, the Board is most persuaded by the medical evidence, in particular, treatment records, which do not show any instance on which bowel or bladder problems have been associated with his back condition.  Therefore, the Board finds that a separate rating is not warranted for bowel for other neurologic symptoms, including bowel or bladder problems.

In the alternative, intervertebral disc syndrome may be rated based on the general formula for rating spine conditions, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  

When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Veteran has stated that his back pain was alleviated by lying down.  In addition, the VA examiner in September 2009 stated that the Veteran was "incapacitated on a daily basis by [his back] problem."  However, on the April 2010 VA examination, the Veteran said he had had no incapacitating episodes in the past 12 months.  Likewise, the VA examiner, in June 2012, stated that the Veteran had not had any incapacitating episodes over the past 12 months due to the intervertebral disc syndrome.  The extensive treatment records do not show that the Veteran has been prescribed bed rest by a physician.  Accordingly, higher rating based on incapacitating episodes is not warranted.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Finally, in exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) .  The Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  Most of his treatment during the appeal period has been for complaints of pain, for which he desired medication.  His specific complaints of exacerbations have resulted from additional injuries, in particular, motor vehicle accidents.  All of the Veteran's symptomatology associated with his back disorder has been taken into account in the current assigned rating.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

The 40 percent evaluation takes into consideration the Veteran's complaints of low back pain, spasms, and problems, particularly with bending and lifting, involving the spine alone.  The additional neurological symptoms in the lower extremities have been rated separately; the combined rating for symptoms associated with his back condition is 80 percent, and if the proposed reduction of the sciatic nerve symptoms to 20 percent for each lower extremity is carried out, as proposed in March 2013, his combined evaluation will still be 70 percent.  Both a 70 percent and 80 percent combined rating are reflective of a considerable degree of impairment.  The Board finds that there is no symptomatology associated with the Veteran's low back condition that is not contemplated by the schedular ratings in effect.  
  
In sum, for the reasons discussed above, the evidence does not more closely approximate the criteria for a higher rating, and the preponderance of the evidence is against the claim for higher rating for a lumbar spine disability.  Further, the rating criteria are adequate, and there are no distinct periods of time during the appeal period during which the lumbar degenerative disc disease would warrant a higher rating.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 40 percent for chronic low back strain with degenerative disc disease and herniated nucleus pulposus at L5-S1 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


